Citation Nr: 0209759	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  94-43 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for coronary artery disease, status post 
myocardial infarction with recurrent chest pain, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than August 16, 
1995, for the grant of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to April 
1974 and from January 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1992 and June 1998 rating 
decisions of the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the January 1992 
decision, the RO granted service connection for coronary 
artery disease, status post myocardial infarction with 
recurrent chest pain and assigned a 30 percent evaluation.  
In the June 1998 decision, the RO granted a total rating for 
compensation based upon individual unemployability, effective 
August 16, 1995.

In July 1994, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

The Board remanded these claims in August 2001 for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Coronary artery disease, status post myocardial 
infarction with recurrent chest pain is manifested by angina 
on severe exertion and a workload of approximately 15 METs.

2.  On February 25, 1992, the veteran submitted a claim for a 
total rating for compensation based upon individual 
unemployability.  At that time, he was service connected for 
coronary artery disease, status post myocardial infarction 
with recurrent chest pain, evaluated as 30 percent disabling.

3.  On August 16, 1995, the veteran submitted a claim for 
service connection for a psychiatric disorder as secondary to 
the service-connected coronary artery disease, status post 
myocardial infarction with recurrent chest pain.

4.  Service connection for adjustment disorder with mixed 
emotional features and psychological factors was granted and 
assigned a 70 percent evaluation, effective August 16, 1995.

5.  A total rating for compensation based upon individual 
unemployability was granted based upon the level of 
impairment of both the service-connected adjustment disorder 
with mixed emotional features and psychological factors and 
coronary artery disease, status post myocardial infarction 
with recurrent chest pain.

6.  The veteran has not demonstrated that he was unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability prior to August 16, 
1995.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
30 percent for coronary artery disease, status post 
myocardial infarction with recurrent chest pain, have not 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110(b)(2) (West 1991 
& Supp. 2001); 38 C.F.R. 4.7, 4.104, Diagnostic Code 7005 
(2001). 

2.  The legal criteria have not been met for an effective 
date earlier than August 16, 1995, for the grant of a total 
rating for compensation based upon individual 
unemployability.  38 U.S.C.A. §§ 5103A, 5107, 5110(b)(2) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b), 3.400(o)(1), 
(2) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the January 1992 and June 1998 rating 
decisions on appeal, the September 1993 statement of the 
case, and the numerous supplemental statements of the case, 
the RO informed the veteran of the evidence necessary to 
establish a higher evaluation for coronary artery disease, 
status post myocardial infarction with recurrent chest pain, 
and of the evidence necessary to establish an effective date 
earlier than August 1995 for the grant of a total rating for 
compensation based upon individual unemployability.  In the 
September 1993 statement of the case and the April 1999 and 
April 2002 supplemental statements of the case, the RO also 
included the pertinent regulations that applied to the 
veteran's claims for an increased evaluation and an earlier 
effective date.  The April 1999 supplemental statement of the 
case provided the veteran with the new criteria that 
pertained to the service-connected coronary artery disease, 
status post myocardial infarction with recurrent chest pain 
(the criteria changed in January 1998).  Correspondence 
copies of these determinations were mailed to the veteran's 
accredited representative at the respective times (the 
veteran was represented by an attorney and is now represented 
by The American Legion) .  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

As to obtaining relevant documents, the Board notes that the 
veteran reported having received treatment at the VA facility 
in Long Beach, California.  The record reflects that the RO 
obtained those treatment records, dated from 1991 to 2000.  
Additionally, the veteran stated that he was in receipt of 
Social Security Administration disability benefits, which 
pertained to his service-connected disabilities.  Those 
records have been obtained and associated with the claims 
file.  The veteran has not alleged that there are any 
additional medical records related to treatment for coronary 
artery disease, status post myocardial infarction with 
recurrent chest pain that have not been associated with the 
claims file, and in fact, the veteran has stated that there 
are no other records out there that need to be obtained.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo several VA examinations related to his 
claims.

The Board is aware that the veteran last underwent a VA 
examination in 1998 and finds that scheduling a more recent 
examination would serve no useful purpose.  In a July 1998 VA 
examination report, the examiner noted that the veteran 
refused to undergo additional testing to determine the cause 
of his shortness of breath.  The veteran has not expressed a 
change of attitude and, in fact, has stated in a February 
2002 e-mail to the RO that this case has gone on too long and 
the Board has enough evidence to adjudicate the claims.  The 
veteran has not stated that his service-connected coronary 
artery disease, status post myocardial infarction with 
recurrent chest pain has gotten worse since the last 
examination.  Accordingly, the Board finds that a VA 
examination would only unnecessarily delay the adjudication 
of the veteran's claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Factual Background

The veteran had two periods of active service.  The grant of 
service connection for coronary artery disease, status post 
myocardial infarction with recurrent chest pain, was based 
upon service aggravation during the veteran's second period 
of service.

Private medical records from January 1988 and February 1988 
show the veteran was admitted with complaints of severe 
retrosternal chest pain with radiation to the left arm.  The 
private physician noted the veteran smoked two packs of 
cigarettes a day for the past 20 years and noted that at one 
time, the veteran had smoked four packs per day.  An 
electrocardiogram showed nonspecific T wave changes with 
T wave inversion in the inferior leads.  The records revealed 
the veteran was observed over the next 24 hours and was found 
to have elevated cardiac enzymes, which was stated to be 
consistent with myocardial infarction.  The impressions were 
acute myocardial infarction and probable premature 
arthrosclerosis.  The veteran subsequently underwent a 
cardiac catheterization, where a complete blockage of the 
left anterior descending artery was found.  The discharge 
diagnosis was non Q wave infarction, left anterior descending 
occlusion.

An October 1988 private medical record shows the private 
physician determined that the veteran was asymptomatic and 
was able to carry out full military duties.  Another October 
1988 private medical record shows that a cardiopulmonary 
specialist stated that the veteran had been participating in 
the cardiac rehabilitation program for four and one-half 
months.  He stated that, initially, the veteran was able to 
exercise at an intensity of approximately 5.5 METS; however, 
he noted that the veteran was currently able to exercise at 
an intensity of 8.5 METS.

A November 1988 military medical facility record shows the 
veteran was seen for follow-up related to his heart problems.  
The examiner noted the veteran's history and stated that the 
veteran had been asymptomatic since February 1988 and had 
participated in a good cardiac rehabilitation program.  The 
examiner stated the veteran had not smoked since the day of 
the myocardial infarction and had lost 20 pounds.  He 
reported other findings related to the veteran's heart and 
concluded that the veteran's change in lifestyle had 
significantly reduced his coronary artery disease risk 
factors.

A January 1989 military medical facility record shows that 
the veteran underwent a physical examination, to include an 
EKG, x-ray, and blood chemistries, which revealed the veteran 
to be in excellent health.  The examiner stated that in view 
of the veteran's participation in a rehabilitation program, 
that it was strongly recommended that the veteran be issued a 
medical waiver and be qualified to perform all duties of his 
rate at sea.  The examiner noted, however, that the veteran 
be returned to limited duty.

A January 1991 service medical record shows that the veteran 
was referred for a consultation for the purpose of ruling out 
active heart problems.  After examining the veteran, the 
examiner determined that the veteran had stable angina.  A 
separate service medical record shows that the veteran was 
seen for a cardiac evaluation.  The examiner stated that 
there was no evidence of cardiac problems.

An April 1991 service medical record shows the veteran was 
seen with complaints of substernal chest pain, which radiated 
to the back and left arm.  The veteran reported he had had a 
myocardial infarction in 1988.  An electrocardiogram was 
found to be normal and unchanged from one conducted in 
December 1988.  The assessments were substernal chest pain 
and to rule out myocardial infarction.

A June 1991 statement from a private physician shows he 
verified the veteran had been hospitalized in 1988 for an 
acute myocardial infarction.  He stated it was caused by the 
development of atherosclerosis in the coronary arteries 
resulting in damage to the heart.  The private physician 
reported that a cardiac catheterization conducted at that 
time revealed evidence of blockage of the coronary arteries.  
He noted there was no evidence of valvular heart disease and 
that the veteran's problem was "strictly one of coronary 
artery disease due to atherosclerosis with no evidence of 
rheumatic or other valvular heart disease."

An undated Medical Board report shows that it had been 
determined that the veteran had been determined to be 
handicapped in that he was unable to tolerate sudden changes 
in exertional levels, which might constitute an untoward risk 
for him in a situation of cardiac instability and the 
presence of angina.  Specifically, the Medical Board noted 
the difficulties the veteran had had when he participated in 
a fire drill in January 1991, which required him to climb 
several flights of ladders and run across the hangar deck.  
The Medical Board noted that the veteran had reported 
discomfort at that time, which he stated was similar to the 
discomfort he had experienced when he had the myocardial 
infarction.  The Medical Board entered a diagnosis of 
coronary artery disease with exercise limitation on the basis 
of exercise-induced ischemia or anginal symptoms and stable 
angina at high levels of exertion.

A June 1991 service record shows that the veteran was found 
to be unfit because of physical disability.  The disability 
listed was coronary artery disease with exercise limitation 
on the basis of exercise-induced ischemia or anginal symptoms 
and stable angina at high levels of exertion.  The service 
department assigned a 10 percent disability evaluation.

A September 1991 VA outpatient treatment report shows a 
diagnosis of stable angina.  A separate September 1991 
treatment report shows a finding that the veteran was able to 
work but only light duty until December 1991.

A November 1991 VA outpatient treatment report shows the 
examiner noted the veteran's heart disorder history.  
Physical examination did not reveal any significant findings.  
The examiner entered an assessment of coronary artery 
disease, status post myocardial infarction and noted that the 
veteran would get chest pain only on severe exertion.  The 
examiner added that the veteran was disabled from heavy 
activity or heavy exertion for lifetime.

A December 1991 VA outpatient treatment report shows the 
veteran was seen for his heart.  He reported to the examiner 
that he was unemployed since his discharge from service 
secondary to angina.  The examiner entered an assessment of 
history of myocardial infarction and "apparently 
unemployable secondary to same routine."

In December 1991, the veteran presented oral testimony before 
a Hearing Officer at the RO.  The veteran noted he had 
suffered a myocardial infarction in 1988 and that he had had 
difficulty while in service following a fire drill that had 
occurred in January 1991.  He stated the service had 
determined that he was unfit for shipboard duty.  The veteran 
stated he had been treated at VA and that an examiner had 
determined he was disabled from heavy activity or heavy 
exertion for his lifetime.  The veteran stated his occupation 
was that of a welder, fabricator, maintenance mechanic, and 
working with heavy machinery.  He stated that since he had 
gotten out of service, he had been unable to work in his 
occupation.  A fellow service person testified as well and 
noted that the veteran was not as active as he used to be.

In January 1992, the Hearing Officer granted service 
connection for coronary artery disease, status post 
myocardial infarction with recurrent chest pain on the basis 
of service aggravation.  The RO effectuated the grant of 
service connection in a January 1992 rating decision, and 
assigned a 60 percent evaluation; however, the RO subtracted 
30 percent, determining that that was the severity of the 
service-connected disability prior to the veteran's entrance 
into his second period of service.  See 38 C.F.R. § 3.322(a) 
(2001) (With service aggravation, it is necessary to deduct 
from the present evaluation the degree, if ascertainable, of 
the disability existing at the time of entrance into active 
service, in terms of the rating schedule).  Thus, at that 
time, the veteran's combined evaluation was 30 percent.

On February 25, 1992, the veteran submitted a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability.  He stated that the coronary artery 
disease was preventing him from securing or following 
substantially gainful employment.  The veteran stated that he 
had last worked in January 1991 and had become too disabled 
to work in February 1991.

An August 1992 VA outpatient treatment report shows that a VA 
examiner stated that results of the recent treadmill test 
qualified the veteran as having a severe disability that was 
relatively permanent.  A separate August 1992 VA treatment 
report shows that an exercise treadmill test revealed 
exercise-induced typical angina that developed at peak 
exercise, which equaled 10 METs.  The examiner stated that 
given these findings, it was recommended that the veteran not 
be employed in construction or other heavy labor activities, 
"but he may safely be employed in a teaching situation, 
office setting or position that may require walking without 
heavy lifting."  (Underline in original.)

A November 1992 VA treatment report shows an assessment that 
the veteran had stable coronary artery disease but was at an 
increased risk for a new event.

A December 1993 VA outpatient treatment report shows a 
finding of coronary artery disease with stable exertional 
angina.  The examiner noted that the veteran had been classed 
with schedule A disability with instructions to avoid heavy 
work and was suggested to work in an office setting with 
walking tolerated.

A June 1994 VA outpatient treatment report shows that the 
examiner entered a diagnosis of coronary artery disease, 
chronic, stable angina.

In July 1994, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran's representative 
noted that the veteran was unable to work and was on welfare 
and had applied for Social Security Administration disability 
benefits.  The veteran stated he was unemployed and having 
difficulty with passing pre-employment physicals because of 
his medical problems.  He stated that he had had a physical 
by a physician and accidentally overheard the physician call 
the company and tell it not to hire the veteran because of 
the coronary problems.  The veteran testified he was 
currently in the vocational rehabilitation program and was 
taking classes in the business field because he needed a 
sedentary job.  

The veteran asserted that his heart was not causing him 
problems at the time he entered his second period of active 
duty, although he noted he was still on medication at that 
time.  He stated that the service still allowed him to enter 
active duty and that the 30 percent should not be deducted 
from the 60 percent evaluation for the service-connected 
heart disorder.  

A July 1994 VA examination report shows that physical 
examination revealed normal examination of the heart with no 
murmurs, gallop, or rub.  The examiner entered a diagnosis of 
arteriosclerotic heart disease with history of prior 
myocardial infarction, occasional angina, and no congestive 
heart failure.

An August 1994 VA outpatient treatment report shows a finding 
of coronary artery disease, class I angina.  The examiner 
stated that the veteran was able to tolerate activities 
except for severe exertion.  In December 1994, the examiner 
entered a diagnosis of coronary artery disease, stating that 
there were no symptoms.  In March 1995 and July 1995, it was 
noted that the veteran's coronary artery disease was stable.

On August 16, 1995, the veteran's representative submitted a 
claim for service connection for psychological problems as a 
result of service-connected heart disease.  Attached to the 
claim was a private psychological evaluation.

A May 1995 private psychological evaluation showed the 
veteran reported he had a heart attack in 1983 and a more 
severe one in 1988.  He noted that the second heart attack 
had put him out of commission for six to eight weeks.  The 
veteran stated that his daily activities consisted of getting 
up, dropping his wife off at work, dropping his son off at 
school, and taking classes until noon.  He stated that after 
that, he would go and do whatever side jobs that needed to be 
done, he would pick up his wife at the end of her work day, 
and then he would go back to school to work on the computer.  
The veteran stated he was capable of performing all household 
chores, including cooking, cleaning, grocery shopping, 
dishwashing, laundry, vacuuming, gardening, and general 
maintenance tasks.  He stated he had limited social 
involvement with others.  The examiner noted that the veteran 
appeared to get along poorly within his family and that he 
was not part of any social clubs or organizations.  

The veteran reported he was easily angered and upset.  He 
stated that since he had a heart attack, he had to learn to 
stay relaxed and not get worked up.  The examiner noted that 
a letter from the veteran's wife stated that the veteran 
would make others uncomfortable because of his tendency to 
become easily angered.  He stated that the veteran's mental 
status and history were remarkable for continual problems 
adjusting to the limitations imposed by the veteran's heart 
disease.  The examiner stated that the veteran reported 
emotional, including angry, outbursts; feelings of 
depression; social alienation; and problems returning to 
sleep upon awakening.  He noted the veteran's limited 
capacity to cope with stress and anger management appeared to 
impact his physical status as well, which resulted in angina.  
The examiner concluded the following:

Activities of daily living appear 
typically effective in meeting the 
Client's daily needs.  Client has 
exertional limits in terms of climbing 
and lifting, which creates barriers in 
terms of employability.  He could likely 
function within a light welding or 
teaching environment, as he knows this 
field thoroughly.  Cognitively, Client 
can follow simple instructions, but may 
be limited in his capacity to carry out 
more complex tasks.  Socially, Client is 
limited by some degree by personality 
factors and poor anger control.  
Additionally, his capacity to adjust to 
change is impacted by poor coping skills, 
including deficient anger and stress 
management abilities.

August and September 1995 reports from the VA vocational 
rehabilitation clinic show that the veteran was having 
difficulty getting along with the vocational rehabilitation 
specialists.  The record reflects that the veteran was making 
changes to his program without prior authorization and 
becoming verbally abusive when confronted with this issue.

An April 1996 VA psychiatric evaluation report shows that the 
veteran was diagnosed with adjustment disorder with depressed 
mood.  The examiner entered a Global Assessment of 
Functioning (GAF) score of 45.  He stated that the veteran's 
anger, anxiety, and depression added stress to the veteran's 
cardiac problem.  A February 1997 VA psychiatric evaluation 
report shows that the veteran was diagnosed with adjustment 
disorder with depressed mood.  The examiner entered a GAF 
score of 45.  He stated that the veteran's mental problem was 
not directly secondary to his heart condition; however, he 
stated that the heart problem contributed to a certain degree 
to the intensity of his anxiety and depression.  The examiner 
stated that the veteran claimed that due to his heart problem 
that he could not get a job, which led to increased marital 
conflict and financial problems.  He noted that the veteran 
was able to be in school and do some work study at the VA 
Medical Center.

In May 1997, the RO granted service connection for 
depression, but included it as part of the service-connected 
coronary artery disease, status post myocardial infarction 
with recurrent chest pain and continued the 30 percent 
evaluation.  The veteran appealed this determination, and the 
RO subsequently granted service connection for adjustment 
disorder with mixed emotional features and psychological 
factors and assigned a 70 percent evaluation, effective 
August 16, 1995.  Based upon this disability and the service-
connected coronary artery disease, status post myocardial 
infarction with recurrent chest pain, the RO granted a total 
rating for compensation based upon individual 
unemployability, effective August 16, 1995.

A June 1997 VA examination report shows that cardiovascular 
examination revealed regular rhythm and rate without murmurs, 
gallops, or rubs.  The examiner stated that an EKG conducted 
earlier that month revealed a normal sinus rhythm with a 
ventricular rate of 71.  The veteran had a normal S1-S2.  The 
tentative diagnoses were coronary artery disease with 
recurrent chest pain, which the examiner stated was 
controlled, and status post myocardial infarction times two, 
1983 and 1988.  An addendum was shown on the examination 
report.  The examiner stated that the veteran underwent a 
myocardial perfusion study.  He stated that the impression 
was abnormal pharmacologic myocardial perfusion study due to 
apical thinning and a small nontransmural persistent defect 
suggesting prior myocardial infarction in the mid anterior 
wall.  The examiner stated that there was no significant 
ischemia seen on the study.

In a July 1998 letter from a VA physician, he stated that the 
June 1997 myocardial perfusion study showed that the fixed 
deficit was unchanged and that he found it unlikely that the 
disability would be lessened.

A July 1998 VA examination report shows that the examiner 
stated he was to examine the veteran under the new rating 
criteria for the heart.  He stated that the veteran reported 
that in 1983, while running one and a half miles, he 
collapsed secondary to whole-body pain.  The veteran reported 
that he was evaluated at that time and that an EKG was 
normal.  He stated that for the next five years, he had chest 
pain.  The veteran stated that in 1988, he was hospitalized 
and diagnosed with acute myocardial infarction.  He stated 
that he underwent an angiography, which showed one occluded 
vessel and four partially occluded vessels.  Cardiovascular 
examination revealed a regular rate with no murmur 
appreciated.  Point of maximum impulse appeared in the mid-
clavicular line.  There was no evidence of jugular venous 
distention.  Carotid pulses were equal bilaterally without 
bruit.  The tentative diagnosis was atherosclerotic heart 
disease with myocardial infarction, by patient report in 
1988.

The examiner stated that the veteran was unwilling to go 
through chemical stress testing or catheterization.  He 
stated that he reviewed the veteran's claims file and made 
the following final diagnosis, in part:

Probable coronary artery disease with 
sestamibi suggestive of prior region of 
infarct.  The veteran currently reports 
reduced endurance limited to climbing one 
flight of stairs or walking 1/2 mile at a 
brisk pace secondary to shortness of 
breath and sweatiness.  Because of the 
veteran's anger and lack of cooperation, 
I am unable to definitively determine if 
the shortness of breath and sweatiness is 
due to atypical ischemic symptoms versus 
deconditioning secondary to body habitus.

A February 1999 report shows that the VA examiner was asked 
to review the veteran's claims file and estimate in METs 
equivalent what the veteran's heart disorder was at the time 
of re-entry into active duty in 1991, at the time he was 
discharged from service, and the current degree of 
impairment.  Additionally, the examiner was asked to state 
whether the veteran's heart disorder changed from July 1991 
to the present time.  The examiner stated that she reviewed 
the file extensively and reported the relevant findings.  She 
estimated the METs in January 1991 at 8.5.  She estimated the 
METs in July 1991 at 8.5.  Additionally, she stated that the 
veteran's estimated current degree of impairment would be 
15.1 METs.  The examiner stated the following:

The patient's performance has actually 
improved since 1991.  This examiner is 
unable to document any worsening of his 
coronary artery disease and specifically 
is not able to document any untoward 
effects which the patient's return to 
active duty status from January until 
June of 1991 may have caused.

III.  Criteria & Analysis

A.  Coronary artery disease, status post myocardial 
infarction 
with recurrent chest pain

The Board notes that the veteran was granted service 
connection for coronary artery disease, status post 
myocardial infarction with recurrent chest pain, based upon a 
determination that it preexisted the veteran's second period 
of service and was aggravated during service.  The Hearing 
Officer assigned a 60 percent evaluation, but deducted 
30 percent based upon the degree of the veteran's preexisting 
condition at the time he entered his second period of 
service.  The veteran disagrees with the assignment of a 
30 percent evaluation at the time of his entrance into his 
second period of service and the assignment of the 60 percent 
evaluation.  He believes that the 30 percent evaluation 
should not be subtracted, and that his service-connected 
disability warrants more than a 60 percent evaluation.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
coronary artery disease, status post myocardial infarction 
with recurrent chest pain.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (the Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

During the appeal period, the criteria for cardiovascular 
disorders were amended in January 1998.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed (which would apply here), the 
version most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old criteria for arteriosclerotic heart disease, a 
100 percent evaluation was warranted during and for six 
months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).  Additionally a 100 percent 
evaluation is warranted when after six months following acute 
illness, the veteran has chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment is precluded.  Id.  A 
60 percent evaluation is warranted following typical history 
of acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor is not feasible.  Id.  A 30 percent 
evaluation is warranted when following typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attack and ordinary manual labor is feasible.  Id.

Under the new criteria, a 100 percent evaluation may be 
assigned for arteriosclerotic heart disease (coronary artery 
disease) with documented coronary artery disease resulting in 
chronic congestive heart failure, or; workload of 3 metabolic 
equivalents (METs) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2001).  A 
60 percent evaluation may be assigned with more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  A 30 percent evaluation 
is warranted when workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or shows evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or x-ray.  Id.  

Under 38 C.F.R. § 3.322(a), it states that in a case 
involving aggravation by active service, "the rating will 
reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, . . . .  It is necessary to deduct from the 
present evaluation the degree, if ascertainable, of the 
disability existing at the time of entrance into active 
service in terms of the rating schedule . . . ."

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 30 percent for 
coronary artery disease, status post myocardial infarction 
with recurrent chest pain.  The reasons follow.

First, as to the veteran's allegation that a 30 percent 
evaluation should not be assigned to the level of his 
disability at entrance into service in January 1991, the 
Board finds that the RO's assignment of such an evaluation 
was proper.  Under 38 C.F.R. § 4.104, Diagnostic Code 7005 in 
effect at that time, there were no provisions for an 
evaluation less than 30 percent under that Diagnostic Code.  
Although under 38 C.F.R. § 4.31, a zero percent evaluation 
may be assigned where a Diagnostic Code does not provide for 
one and the requirements for a compensable evaluation are not 
met, the Board finds that the evidence of record shows that 
the veteran met the requirements for a compensable 
evaluation.  He had had a coronary occlusion in 1988 (and he 
has since reported that he had a prior heart attack in 1983) 
and manual labor was feasible.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005.  Those are the criteria for a 
30 percent evaluation, and the veteran clearly met those 
criteria at the time he entered service in January 1991.  See 
id.  

The Board is aware that an October 1988 private medical 
record shows that the veteran was able to exercise at an 
intensity of 8.5 METs and that a VA examiner estimated the 
veteran's METs at the time he entered service in 1991 to be 
8.5 as well, which, under the new criteria show a disability 
that is 10 percent disabling.  However, it would not be 
appropriate to apply the new criteria (effective January 
1998) to 1988 and 1991 findings, as the Court has held that a 
change in rating criteria cannot be given an effective date 
earlier than the effective date of the regulation change.  
Green v. Brown, 10 Vet. App. 111, 117 (1997) citing 
38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. §§ 3.114(a), 
3.400(p).  Therefore, at the time the veteran entered service 
in 1991, only the old criteria are applicable.  As stated 
above, there were no provisions for an evaluation less than 
30 percent and the veteran met the criteria for a 30 percent 
evaluation, which would not allow a noncompensable evaluation 
to be assigned at that time.  See 38 C.F.R. § 4.31.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that a 30 percent evaluation 
should not have been assigned at the time the veteran entered 
service in January 1991.

This finding is further substantiated by the fact that the 
veteran had difficulty with a fire drill that same month that 
he entered service.  It was noted in the Medical Board report 
that the veteran experienced discomfort after the fire drill, 
which had required him to climb several flights of ladders 
and run across the hangar deck.  While he was already in 
service, he had not been in service for more than a couple of 
weeks, and such symptoms are indicative of a 30 percent 
evaluation under the criteria in effect in 1991.

As to the veteran's claim that he warrants more than a 
60 percent evaluation under Diagnostic Code 7005, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation, which is true whether the old or the 
new regulations are applied.  Since the veteran's discharge 
from service, the veteran's disability has been stable.  In 
September 1991, a VA examiner stated that the veteran had 
stable angina and another one stated that the veteran was 
able to work, but only light duty.  In November 1991, the 
veteran reported that he would get chest pain only upon 
severe exertion.  In November 1992, December 1993, and 
January 1994, VA examiners stated that the veteran had stable 
coronary artery disease.  In July 1994, the examiner stated 
that the veteran had occasional angina and no congestive 
heart failure.  In August 1994, a VA examiner stated that the 
veteran was able to tolerate activities except for severe 
exertion.  In December 1994, the examiner noted that the 
veteran had no symptoms of coronary artery disease, and in 
March 1995 and July 1995, it was noted that the veteran's 
coronary artery disease was stable.

In June 1997, a sinus rhythm was reported as normal.  The 
examiner stated that the veteran's coronary artery disease 
was controlled.  Based on a myocardial perfusion study, the 
examiner stated that there was no significant ischemia.  In 
July 1998, the examiner was unable to evaluate the veteran's 
service-connected disability under the new criteria, since 
the veteran was refusing to undergo additional testing.  
Thus, in February 1999, a VA examiner was asked to estimate 
the veteran's METs at the present time.  She estimated that 
the veteran had a degree of impairment of 15.1 METs.  She 
noted that the veteran's service-connected disability had 
improved since his discharge from service.  The Board finds 
that the above-described symptoms are indicative of no more 
than a 60 percent evaluation under the old and the new 
criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997 
& 2001).

The Board must now determine if an evaluation in excess of 
60 percent is warranted for coronary artery disease, status 
post myocardial infarction with recurrent chest pain and 
finds that it is not.  In reviewing the old criteria, the 
evidence has not established that the veteran has undergone 
bypass surgery nor coronary occlusion or thrombosis with 
circulatory shock.  See 38 C.F.R. § 4.104, Diagnostic Code 
7005 (1997).  Additionally, the evidence has not established 
that the veteran had acute illness more than six months ago 
and now has chronic residuals of congestive heart failure or 
angina on moderate exertion or that more than sedentary 
employment is precluded.  See id.  The veteran underwent an 
angioplasty in 1988 and has not undergone a subsequent one.  
Therefore, the veteran's service-connected disability would 
not warrant any more than a 60 percent evaluation under the 
old criteria.  See id.

As to the new criteria, the medical evidence has not shown, 
nor has the veteran claimed, that he has chronic congestive 
heart failure.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2001).  His METs were estimated to be approximately 15.1, 
which would warrant no more than a 60 percent evaluation 
under the new criteria.  See id.  Additionally, the evidence 
has not established that the veteran has left ventricular 
dysfunction.  See id.  Therefore, an evaluation in excess of 
60 percent for coronary artery disease, status post 
myocardial infarction with recurrent chest pain is not 
warranted.  See id.  Again, as a result of the veteran's 
30 percent disability prior to his entrance into his second 
period of service, the Board finds that no more than a 
30 percent evaluation is warranted.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his service-connected disability 
is worse than the current evaluation contemplates, the Board 
finds that the medical findings do not support his assertion 
for the reasons stated above.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  To this extent, the preponderance of the evidence 
is against his claim, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of time during the appeal 
period.  The Board accepts that the disability has not 
significantly changed and that a uniform rating is warranted.  
See Fenderson, supra.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

B.  Total rating for compensation based upon
individual unemployability

The veteran asserts that he warrants an effective date back 
to 1991 for the grant of a total rating for compensation 
based upon individual unemployability, stating that as a 
result of his service-connected coronary artery disease, 
status post myocardial infarction with recurrent chest pain, 
that he has been unable to work since he was medically 
discharged from service.

The earliest effective date for an increased evaluation, 
which includes a claim for a total rating for compensation 
based upon individual unemployability, is that which is 
factually ascertainable that an increase in disability has 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(1) and (2) (2001); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  The 
provisions of 38 C.F.R. § 4.16(a) (2001), establish, in 
pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

The Board has carefully reviewed the evidence of record and 
finds that the veteran's claim for an effective date earlier 
than August 16, 1995, for the grant of a total rating for 
compensation based upon individual unemployability is legally 
impossible.  The reasons follow.

First, the Board notes that prior to August 16, 1995, the 
veteran did not meet the schedular criteria for a total 
rating for compensation based upon individual 
unemployability, as described in 38 C.F.R. § 4.16.  
Specifically, the veteran was service connected for only 
coronary artery disease, status post myocardial infarction 
with recurrent chest pain at a 30 percent evaluation.  While 
the veteran met the 60 percent criteria under Diagnostic Code 
7005, only 30 percent of that evaluation was actually service 
connected.  Again, in order for a total rating for 
compensation based upon individual unemployability to be 
granted, the veteran must have a single service-connected 
disability of at least 60 percent.  The veteran's evaluation 
for coronary artery disease, status post myocardial 
infarction with recurrent chest pain, while meeting the 
60 percent evaluation criteria, was only 30 percent service 
connected.  

Additionally, although the veteran filed his claim for a 
total rating for compensation based upon individual 
unemployability in February 1992, it was not factually 
ascertainable that he was unable to work as a result of his 
service-connected disabilities until service connection was 
granted for adjustment disorder with mixed emotional features 
and psychological factors and assigned a 70 percent 
evaluation, effective August 16, 1995-the date the veteran's 
representative filed a claim for service connection for the 
psychiatric disorder.  

Prior to August 16, 1995, the evidence of record showed that 
while the veteran was precluded from working with heavy 
machinery, he was not precluded from sedentary work.  
Specifically, in September 1991, it was noted that the 
veteran was able to work, but only light duty.  In August 
1992, a VA examiner stated that the veteran was precluded 
from being employed in construction or other heavy labor 
activities but stated that the veteran would be safely 
employed in a teaching situation or an office setting.  In 
December 1993, a VA examiner stated that he suggested the 
veteran work in an office setting with walking tolerated.  In 
July 1994, the veteran testified that he was in a vocational 
rehabilitation program in the business field because he 
needed a sedentary job.  In August 1994, a VA examiner stated 
that the veteran was able to tolerate activities.  The Board 
finds that the preponderance of the evidence prior to August 
16, 1995, is against a finding that the veteran could not 
work as a result of his service-connected disability of 
coronary artery disease, status post myocardial infarction 
with recurrent chest pain.  

Although the veteran asserts that he was unable to work prior 
to the RO's grant of a total rating for compensation based 
upon individual unemployability, the Board finds that the 
objective medical evidence shows otherwise.  Again, prior to 
the RO's granting service connection for the psychiatric 
disorder, the veteran did not meet the jurisdictional 
threshold which would have allowed the RO to assign a total 
evaluation without referral to the Director of Compensation 
and Pension Service.  See 38 C.F.R. § 4.16(b) (2001).  
Additionally, the Board finds that there was no basis for the 
RO to refer the coronary artery disease, status post 
myocardial infarction with recurrent chest pain for an 
extraschedular evaluation, as there was no evidence of marked 
interference with employment or frequent periods of 
hospitalization prior to August 16, 1995.

Here, the RO's award of a total rating for compensation based 
upon individual unemployability was predicated on the 
service-connected adjustment disorder with mixed emotional 
features and psychological factors and coronary artery 
disease, status post myocardial infarction with recurrent 
chest pain.  Again, the RO granted a 70 percent evaluation 
for the psychiatric disorder, effective August 16, 1995.  
Thus, as of August 16, 1995, the veteran met the requirements 
for consideration of a total rating for compensation based 
upon individual unemployability.  The assignment of an 
effective date of August 16, 1995, for the award of a total 
rating for compensation based upon individual unemployability 
is consistent with both the facts and the governing legal 
authority.  An effective date earlier than that, for the 
grant of a total rating for compensation based upon 
individual unemployability, is legally precluded, as the 
veteran did not meet the schedular criteria for consideration 
of a total rating for compensation based upon individual 
unemployability.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for coronary artery disease, status post myocardial 
infarction with recurrent chest pain is denied.

Entitlement to an effective date earlier than August 16, 
1995, for the grant of a total rating for compensation based 
upon individual unemployability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

